Citation Nr: 0903885	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
March 1970.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a February 2006 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in part, granted the veteran's 
claim for service connection for PTSD and assigned an initial 
noncompensable (0 percent) disability rating retroactively 
effective from September 27, 2005, the date of receipt of his 
claim.  He contested that initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (when this occurs, VA 
adjudicators must consider whether to "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others).  And in June 2006, during the pendency of his 
appeal, coincident with the statement of the case (SOC), the 
RO increased the initial rating for the PTSD to 10 percent 
with the same retroactive effective date of September 27, 
2005.  He has continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is 
presumed he is seeking the highest rating allowable, unless 
he expressly indicates otherwise).

In November 2008, in further support of his claim, the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  During the 
hearing he submitted additional evidence in support of his 
claim and waived his right to have the RO initially consider 
it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  


FINDING OF FACT

Throughout the entire period at issue, the veteran's PTSD, 
apart from his alcohol abuse disorder that has not been 
linked to the PTSD, has caused occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 30 
percent, but no greater, for the PTSD.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in December 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Consider, as well, that the RO issued that 
VCAA notice letter prior to initially adjudicating his claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that subsequent letters dated in December 2007, 
April 2008, and December 2008 also informed him of the 
downstream disability rating and effective date elements of 
his claim - keeping in mind his claim initially arose in the 
context of him trying to establish his underlying entitlement 
to service connection, since granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with him, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect 
to downstream elements ...."  As a caveat, the Court reserved 
for future consideration whether a different rule should 
apply in situations where the claimant's initial service 
connection application raises an effective date issue (or 
disability rating issue) that requires more specific 
discussion of the evidentiary requirements pertaining to that 
element in the VCAA notice beyond the minimal information 
required by Dingess.  In any event, here, as mentioned, the 
RO provided Dingess notice concerning the downstream elements 
of the claim in December 2007, April 2008, and December 2008.

Moreover, since providing the additional VCAA notice in 
December 2007, the RO has gone back and readjudicated the 
veteran's claim in the April 2008 supplemental SOC (SSOC), 
including considering any additional evidence received in 
response to that additional notice.  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication was inadequate, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in an SOC or SSOC, such that the intended purpose of 
the notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).



So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is represented in his 
appeal by an accredited veterans' service organization, 
California Department of Veterans' Affairs, 
and his representative is presumably knowledgeable of the 
requirements for establishing his entitlement to a higher 
initial rating for his PTSD.  

As for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA medical records - including 
the report of his January 2006 VA Compensation and Pension 
Examination (C&P Exam) assessing the severity of his PTSD, 
the determinative issue.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Neither he nor his representative has contended 
that any additional evidence remains outstanding.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.



II.  Entitlement to an Initial Disability Rating Higher than 
10 Percent for the PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 10 percent rating 
requires occupational and social impairment due to mild or 
transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by controlled by 
continuous medication.  38 C.F.R. § 4.130, DC 9411.

The next higher rating, 30 percent, requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

An even higher rating, 50 percent, requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. §§ 4.2, 4.6.  

Global Assessment of Functioning (GAF) scores are scaled 
ratings reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).

According to the DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school function, but generally functioning well, with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning.  A GAF of 
31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.

The Board sees the veteran has been diagnosed with an alcohol 
abuse disorder.  He has not claimed this disorder to be 
service connected - including as part and parcel of his 
service-connected psychiatric disorder (namely, his PTSD).  
VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits for claims, as here, filed after October 31, 1990.  
See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998).  See also 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(a) and (d).  Further, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), the Federal Circuit Court held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Id., at 1376.  

The Federal Circuit Court accepted there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
non-willful misconduct, service-connected disability.  
But the Federal Circuit Court went on to point out that 
veterans may only recover if they can "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
Id., at 1381.  An award of compensation on such a basis would 
only result "where there is clear medical evidence 
establishing the alcohol or drug abuse disability is indeed 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  Id.

Here, though, the veteran does not have a service-connected 
disability, in particular his psychiatric disability (PTSD), 
which includes alcohol abuse as one of its attendant 
symptoms.  Therefore, any functional and other impairment 
attributable to his alcohol abuse disorder cannot be 
considered as grounds for increasing the rating for his 
psychiatric disorder (PTSD).  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

That said, the veteran is appealing the RO's decision 
assigning an initial 10 percent rating for his PTSD 
retroactively effective from September 27, 2005, the date 
that the RO received his claim for this disability.  

Towards establishing his claim, the veteran and his wife 
provided testimony during his November 2008 hearing as to the 
symptoms relating to his PTSD.  And, even as lay persons, 
they are competent to comment on symptoms they have 
personally observed or experienced, but they do not have the 
necessary medical training and/or expertise to give probative 
opinions on the severity of the PTSD in relation to 
the criteria listed in the rating schedule for an evaluation 
higher than 10 percent.  Cf. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); and see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994)
(lay testimony is competent, however, to establish the 
presence of observable symptomatology).

In her November 2008 hearing testimony, the veteran's wife 
discussed his volatile mood swings, anger management, and 
problems coping, specifically noting his harsh treatment of 
their children.  She testified as to his being overly strict 
with their children and his social isolation.  Specifically, 
she described their having to live on plots of land at least 
an acre to avoid neighbors and her husband's tense behavior 
in public places, insisting, for example, on sitting in the 
back of restaurants so he can see the entire place.  She also 
testified concerning his intolerance of people of Asian 
descent.

The veteran also provided testimony as to his alcohol abuse 
- stating he drank a lot to calm down, and his current 
medication (Zoloft) for his PTSD.  He testified that the 
Zoloft helps to manage his panic attacks occurring 
approximately 3 to 4 times per week.

The veteran also testified that he started working as a 
corrections officer in 1985 and retired after 20 years.  He 
said that while employed he had switched to the night shift 
because he would be more calm at nights and since he was 
having difficulty with the administration.  He further 
testified that he had disciplinary problems while a 
correctional officer, mostly for being too forceful with 
prisoners.

The veteran further testified that he experiences nightmares 
and flashbacks almost every night.  He said that he required 
alcohol to sleep.  He also testified concerning one instance, 
in particular, when his wife awakened him and he picked her 
up and almost threw her through a plate glass window.  His 
wife said he had difficulty sleeping, including pushing her 
out of bed and being restless when there are loud noises, 
such as thunder.  But he indicated that he is now sleeping 
more with the benefit of a sleeping pill.

The most recent competent medical evidence assessing the 
severity of the veteran's PTSD is a letter dated in February 
2008 written by a private licensed clinical social worker, 
W.G.B., describing his evaluation of the veteran in January 
2008.  The social worker described the veteran as alert, 
punctual, and cooperative.  He noted the veteran's appearance 
as appropriate and his hygiene and grooming as good.  He 
noted his psychomotor activity as unremarkable and his 
maintenance of eye contact as good.  He noted the veteran 
appeared anxious but not hypervigilent.  He noted the 
veteran's speech was normal, without abnormalities of rate, 
volume, or content and that it was spontaneous with 
embellishments.  He noted the veteran's reported nightmares 
and flashbacks and that the veteran admitted an exaggerated 
startle response.  He described the veteran's mood as 
dysphoric and angry and his affect as congruent with mood and 
appropriate to the content of the interview.  He noted the 
veteran's thought process was unremarkable and that his 
abstract thought process intact.  He noted the veteran as 
correctly oriented to time, place, person and situation 
(times 4).  He described the veteran's long- and short-term 
memory as grossly intact.  He noted the veteran seemed of 
average intelligence, that his insight and judgment were 
good, and that the veteran denied suicidal thoughts or 
attempts.  

As to the veteran's social functioning, the social worker 
noted the veteran reported being currently married to his 
wife of 31 years, but that he had 2 prior marriages, each 
lasting approximately 5 years.  As to children, the veteran 
reported one child from his first marriage, with whom he has 
no contact, and two from his current marriage with whom he 
has good relationships.  

As to his occupational functioning, the social worker noted 
the veteran reported having a series of jobs early on in his 
life, but that he retired from his position as a correctional 
officer with the California Department of Corrections after 
20 years of service.

As to the veteran's reported symptoms, the social worker 
noted the veteran mentioned having nightmares three to four 
times per week and that he has difficulty sleeping, 
specifically indicating his sleep was characterized by 
grabbing people during his sleep and night sweats, and 
awaking during his sleep with a soaked pillow five to seven 
nights per week.  The social worker also detailed the 
veteran's reported nightmares and flashbacks, noting his 
flashback triggers as sensory perceptions, such as sights, 
gunfire, and smells that bring forth memories of Vietnam.  
The social worker also noted the veteran's reported instance 
in a Denny's restaurant where there were people of Asian 
descent and his feeling the need to leave, knocking people 
down in the process of doing so.

The social worker described the veteran as socially isolated.  
He noted the veteran's reporting of not socializing with some 
Marines as much as others and that he reported having no 
close friends other than his family.  He also noted the 
veteran's statement that people do not come to his house and 
that crowds make him nervous.  He further noted the veteran's 
reporting of his avoidance of events with fireworks as the 
sound evokes memories of Vietnam and his difficulties 
discussing his experiences in Vietnam.  The social worker 
also noted the veteran's reporting anger management 
difficulties, including bar fights, punching walls, and 
kicking doors.  



The social worker's letter also discussed the veteran's 
alcohol abuse.  However, as already explained, any functional 
and other impairment attributable to his alcohol abuse 
disorder cannot be considered as grounds for increasing the 
rating for his psychiatric disorder (PTSD).  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 
52,698 (1996)).  

In conclusion, the social worker assigned a GAF score of 51.

According to the DSM-IV, a GAF score of 51 indicates moderate 
social and occupational impairment.  This, along with the 
social worker's description of the veteran's symptoms - 
including his mood, anxiety, nightmares and chronic 
sleep impairment, as well as his reported flashbacks, 
indicate his symptoms are most appropriately described as 
causing occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (though generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  

In comparison, the report of the veteran's January 2006 C&P 
exam and his VA outpatient treatment records dated through 
April 2008 indicate his PTSD is less severe, at worst mild as 
opposed to moderate.  His GAF score, for example, at the 
conclusion of his January 2006 VA C&P exam was 70, and the 
examiner described the severity of the PTSD as mild - 
indicating the veteran had maintained a stable vocation and 
marriage for over two decades and did not appear to have had 
significant difficulty functioning socially or with location.  
This level of impairment is more akin to occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by controlled by continuous medication.  See 
38 C.F.R. § 4.130, DC 9411.



Since, however, there is probative evidence both for and 
against assigning a higher 30 percent rating - for moderate 
PTSD versus the mild required for the lesser 10 percent 
rating, there is reasonable doubt as to which rating is more 
appropriate.  And when this occurs, this doubt is resolved in 
the veteran's favor and the higher rating assigned.  
38 C.F.R. §§ 4.3, 4.7.  So he is entitled to the higher 30 
percent rating for his PTSD.

But this same evidence does not suggests the veteran's PTSD 
symptoms rise to the level of causing occupational and social 
impairment with reduced reliability and productivity because 
of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week 
(though the veteran claims otherwise); difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood (though the veteran and his wife claim otherwise); and 
difficulty in establishing and maintaining effective work and 
social relationships (they contend otherwise concerning this, 
too).  See id.  

The record contains some evidence of panic attacks (the 
veteran and his wife allege they occur as often as 3-4 times 
each week) and other indications of a volatile mood and 
difficulties in work and social relationships.  But the 
objective clinical findings do not suggest the veteran 
experiences these panic attacks of this frequency or 
severity, though he admittedly does at times, or that all or 
perhaps even most of his work and social relationships are 
unduly compromised.  While both of his earlier marriages 
ended after only a relatively few years, five or so, his 
current (3rd) marriage has remained intact since 1976 or 
thereabouts, so for many years - indeed decades.  And even 
he readily acknowledges having a good relationship with the 
children of this marriage, unlike the nonexistent 
relationship with his child of one of those prior marriages.  
Hence, all things considered, a 30 percent rating for his 
PTSD is more appropriate than an even higher 50 percent 
rating.  See again 38 C.F.R. §§ 4.3, 4.7.



As the veteran appealed his initial rating, the Board is 
bound to consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The veteran filed his claim for PTSD in September 2005.  The 
earliest evidence assessing the severity of this condition is 
a September 2005 psychotherapy evaluation provided by a 
private marriage and family therapist, B.J.L., M.A.  
In evaluating the veteran's PTSD, this therapist noted the 
veteran appeared younger than his age suggested and that he 
was prompt and appropriately dressed.  She noted that he was 
guarded and tense, but appeared to be forthcoming in 
answering questions.  She also noted his concerns regarding 
his inability to sleep, anxiety, severe flashbacks, and anger 
with blackouts.  She noted that he was then currently taking 
Zoloft to manage his symptoms of anger, depression, and 
anxiety.  She also noted that he had decided to retire from 
his position as a correctional officer because his symptoms 
had become too difficult to manage.

As to his social functioning, this therapist noted the 
veteran was married to his wife of 29 years and that he 
reported they had a good relationship.  The therapist 
further noted that, previously, the veteran had two other 
marriages, each lasting approximately 5 years, and that he 
reported having one child from his first marriage, with whom 
he reported having no contact with for the past 17 years, 
and two from his third marriage, with whom he has a good 
relationship.  The therapist said the veteran reported also 
having one grandchild and that they have a good relationship, 
as well.  The therapist further noted the veteran indicated 
his wife is his only good friend, that he has numerous 
acquaintances, but that he would not consider himself close 
to anyone else.  Furthermore, she noted he reported disliking 
socializing and that only his family matters to him.  



This therapist went on to indicate the veteran reported that 
his alcohol abuse had been a problem in his marriage and is 
increasingly becoming more of a problem in their 
relationship, as his wife does not tolerate his alcohol 
abuse.  So it is worth reiterating that any impairment 
attributable to his alcohol abuse may not be considered as 
grounds for increasing the rating for his psychiatric 
disorder (PTSD).  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

As to his social relationships at work, the therapist noted 
the veteran reported difficulties getting along with co-
workers and that he finds his work stressful and intensifies 
his symptoms.  She said he reported being easily angered at 
work and that he finds it difficult to avoid arguments at 
work, but that he chooses to walk away from confrontations, 
as he is afraid that he will lose control and hurt someone.

As to his symptomology, the therapist noted the veteran 
reported nightmares, flashbacks, anger issues, and emotional 
detachment.  She also noted he reported that, until 6 years 
prior to this evaluation, his symptoms were "at a low 
level" with the exception of his anger, but that now they 
had become unmanageable, especially his flashbacks.  She 
further noted that he reported experiencing flashbacks 
several times per week and nightmares daily and that the 
severity was such that he becomes disoriented and blacks out.  
She also noted that he reported consequently avoiding sleep 
or that he will sleep for only short periods of time.  
She said he isolated himself socially and avoided news, 
media, and images of war.

The therapist further noted the veteran reported daily 
thoughts of suicide, but that he is restrained by the thought 
of the resulting burden on his family; and that he has 
homicidal thoughts and becomes so enraged that he blacked 
out, unaware of his actions while so angered.  She said he 
reported fearing what he might do in such a state, so he 
avoids situations that might trigger such an occurrence or 
drinks alcohol to avoid his feelings.  

The therapist also noted the veteran reported daily anxiety 
attacks that often cause vertigo and a sense of passing out, 
but that his medication, Zoloft, helps him to manage this.  

Occupationally, the veteran further provided that he was 
planning an early retirement due to his symptoms.  He noted 
that this early retirement will lower his retirement rate of 
pay, but that he is nevertheless choosing to do so because of 
the stress level at work.

In conclusion, the therapist assigned a then current GAF 
score of 45, noting the veteran had been at this score for a 
year.  She described his PTSD as chronic and impacting all 
areas of his life.

Approximately 4 months later, in January 2006, VA provided 
the veteran a C&P Exam to assess his mental condition.  The 
report of that exam indicates he appeared to be his stated 
age, describing him as balding with a gray-trimmed beard.  
The VA examiner also noted that the veteran's appearance was 
appropriate and that he was oriented as to person, place, 
time, and circumstance.  He recorded that the veteran was 
cooperative and alert, but guarded and evasive and tended to 
give vague answers.  The examiner noted the veteran as 
defensive and that, although he maintained good eye contact, 
he was rather tense.  The examiner noted the veteran's speech 
as of normal rate and volume, his mood as unremarkable, and 
that he demonstrated a full range of affect.  The examiner 
noted that his thought process was well organized, with some 
difficulty in concentration.  The examiner also noted there 
were no delusions or hallucinations and that the veteran's 
judgment and insight were normal.

With respect to the veteran's social functioning, the VA 
examiner noted the veteran married his current wife in 1976 
and that they have two children.  The examiner also noted his 
prior two marriages and his daughter from his first marriage, 
with whom he has no contact.  The examiner said the veteran 
reported having acquaintances, but no close friends.

With respect to the veteran's occupational functioning, the 
VA examiner noted the veteran's early history of job 
instability, but that he had recently retired (the previous 
week) from his position as a correctional officer after a 20-
year career.

As to the veteran's symptoms, the VA examiner recorded the 
veteran's subjective complaints of his history of being 
uncomfortable in crowds, particularly crowds containing 
people of Asian descent.  The veteran reported that, while he 
was working as a correctional officer, as people of Asian 
descent started to be in his work environment, he started 
having flashbacks.  He also reported nightmares 
and depression.

The veteran denied any history of mental health treatment, 
but reported suicidal ideation.  He reported problems with 
anger management, noting 5 or 6 instances of fighting since 
returning from Vietnam, but denied any instances of domestic 
violence.  The VA examiner noted the veteran was then 
currently taking Zoloft to manage his symptoms and that he 
had been taking it for the past 7 years.  He also reported 
that the medication helps him manage his symptoms of anxiety 
and panic.  The veteran also reported that staying busy 
helped his symptoms and expressed more concern for his family 
than himself.  

The veteran also reported a history of alcohol consumption 
beginning at age 16, but that he began having alcohol abuse 
problems by age 24, after returning from Vietnam.  He 
reported three blackouts - one in 1968, one in 1971, and one 
in 1992, all of which involved excessive alcohol consumption.  
However, he reported that these instances involved triggers 
such as a crowd of people of Asian descent, etc.  He also 
reported that he has visual hallucinations and that he hears 
noises and people talking during his sleep or when awakening.  
He admitted to consuming as much as 4-5 alcoholic mixed 
drinks or a 6 pack of beer daily.  Again, though, 
any resulting functional and other impairment attributable to 
his alcohol abuse cannot be considered as grounds for 
increasing the rating for his PTSD.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 
(1996)).  



Upon evaluating the veteran, the VA examiner concluded the 
veteran had persistent re-experiencing.  In coming to this 
conclusion, the VA examiner noted the veteran's reporting hat 
he has intrusive memories of Vietnam about 2 to 3 times per 
week and that these are triggered by a variety of sensual 
stimuli, such as the smell of things burning.  He also noted 
the veteran's nightmares as occurring 2 to 3 times per week 
and the veteran's having had flashbacks occasionally over the 
years.  The VA examiner also noted the veteran's episodes of 
physiological reactivity involving acute anxiety and panic.  

The VA examiner concluded the veteran was marginally 
persistently avoidant.  In coming to this conclusion, the 
examiner noted the veteran did not like talking to others 
about combat unless they had combat experience, but that he 
is able to discuss it.  He noted the veteran avoids thinking 
about Vietnam or avoids some activities that he thinks might 
trigger memories of Vietnam, such as playing paint ball.  He 
noted the veteran's difficulty in establishing close 
relationships, with his current marriage being an exception.  
He noted the veteran exhibited a full range of affect, but 
that the veteran reported his co-workers considering him 
emotionally numb.  The examiner also noted the veteran's 
callousness about death and chronic low-level of depressed 
affect, which he noted as intermittent.

The VA examiner also found the veteran marginally displayed 
persistent symptoms of increased arousal.  In coming to this 
conclusion, the examiner noted the veteran reported tossing 
and turning at night and having nightmares, but also that 
this could be attributable to his shift work.  He also noted 
the veteran's reporting of difficulties at work and with 
concentration.  He also noted the veteran's hypervigilence 
and sensitivity to gunfire.

Given these findings on examination, the VA examiner assigned 
a GAF score of 70, which, as mentioned, indicates the 
veteran's PTSD caused only mild social and occupational 
impairment.



While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Here, the VA examiner's assignment of a GAF score of 70, for 
what amounts to mild PTSD, is in some respects inconsistent 
with the rest of his report, which generally details symptoms 
more suggestive of moderate occupational and social 
impairment with intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.  This is especially true when one also 
considers the much lower, but also contemporaneous, GAF score 
of only 45 assigned by the private marriage and family 
therapist, B.J.L., M.A.  According to the DSM-IV, a GAF score 
this low (in the 41-50 range) indicates the veteran has 
serious social and occupational impairment - such as 
suicidal ideation, no friends, and unable to keep a job.

But on the whole, the Board believes a higher 30 percent 
rating, rather than an even higher 50, 70, or 100 percent 
rating, is warranted during this initial late 2005, 
early 2006, timeframe when those private and VA mental status 
evaluations occurred because both examiners acknowledged the 
veteran's medication (Zoloft) had been relatively successful 
in treating his symptoms of anger, mood swings, and anxiety, 
etc.  And the fact remains that, though he may have had 
difficulties in his social relationships with others - 
including his co-workers, he clearly did not very often with 
his wife, except when considering her intolerance of his 
increasing alcohol abuse.  Moreover, he had maintained very 
steady employment, working at the same job as a corrections 
officer for many years - reportedly a total of 20, before 
retiring.  And although he claims to have experienced 
difficulty in relating to and treating prisoners, and with 
other employees like those of Asian decent, there is no 
indication he ever received anything less than fully 
favorable or satisfactory performance appraisals.  So it does 
not follow that he was effectively forced to retire early 
because of the increasing severity of his PTSD, rather, that 
he did so of his own free will and election.

And so, the Board finds that the veteran's PTSD has been at 
most 30-percent disabling since the effective date of the 
grant of service connection, the date of receipt of his claim 
in September 2005.  That is, the Board finds that during the 
entire rating period on appeal, his PTSD has caused 
occupational and social impairment with intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  Hence, he is entitled 
to a higher initial rating of 30 percent, and no more, for 
the entire period at issue.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the now higher 30 percent schedular rating), 
suggesting the veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.  See, 
too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(indicating the disability rating, itself, is recognition 
that industrial capabilities are impaired).  So the Board is 
not obligated to remand this case for consideration of an 
extra-schedular rating.  VAOPGCPREC 6-96.  See also Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

A higher 30 percent initial rating is granted for the PTSD, 
subject to the statutes and regulations governing the payment 
of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


